Title: To James Madison from Swinton C. Holland, 1 May 1804 (Abstract)
From: Holland, Swinton C.
To: Madison, James


1 May 1804, Trieste. “I had this honor on the 25th. of January last. The quarantine to which Vessels from the United States, I then informed you, had lately been subjected, has not been countermanded, that this grievance still subsists, at the same time I am happy to inform you, that the Commerce is an encreasing one.
“Inclosed is a Price current of our imports and exports, reduced into the currency of the U.S.
“I am daily looking for the arrival of Mr Riggin, Consul General.”
